

116 HR 1528 IH: Comprehensive Opioid Program Extension Act of 2019
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1528IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the comprehensive
			 opioid abuse grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Program Extension Act of 2019 or the COPE Act of 2019 . 2.Reauthorization of the comprehensive opioid abuse grant programSection 1001(a)(27) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(27)) is amended by striking and $330,000,000 for each of fiscal years 2019 through 2023 and inserting $330,000,000 for fiscal year 2019, and $400,000,000 for each of fiscal years 2020 through 2024.
		